STONE, J.
There being in this record no evidence that the offense charged was committed in Shelby county, the judgment of the circuit court must' be reversed, on the authority of Brown’s case, 27 Ala. 4*7, and Huffman’s case, 28 Ala. 48.
The indictment is framed under the Code, section 391, subdivision 6. The act of 1852, section 4, (Pamph. Acts, p. 3-4,) does not, on this subject, change the above section of the Code, further than to declare that at the same rate per annum, “ a license may be obtained for a ten-pin alley at any watering-place for six months.” *
For the appellant it is contended, that although the ten-pin alley in this case was kept for “ public play,” and the case is thus brought within the letter of the statute, it is not within its spirit, because it can not be supposed that the legislature intended to trench upon innocent amusements. ' ‘
The language -of the section referred to, furnishes a complete answer to this argument. It provides, that licenses may be “granted and issued” for various pursuits and purposes, classed under seventeen subdivisions. Fourteen of the seventeen subdivisions, including the one under discussion, omit all mention of profit or emolument as an ingredient of the offense, while the remaining three, viz., those numbered 7, 12 and 13, are merely innocent amusements, unless conducted “ for profit.” Again ; subdivision 6 fixes the price of a license “ to keep a ten-pin alley, or alley of the like kind.”’ Immediately succeeding this, subdivision 7 provides for obtaining a license “ to keep any other table, stand or place, *34for any other game or play, with or without a name, for one year, unless for exercise or amusement only, and not prohibited by law,” &c. The express limitation in the 7th paragraph raises an insuperable implication against such limitation in the 6th. We feel bound to adhere to the letter of the statute.
For the error above pointed out, the judgment of the circuit court is reversed, and the cause remanded.